Order filed June 6, 2013




                                     In The

        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00326-CR
                                 __________

                   AMMIE LUCILLE SMITH, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                      Trial Court Cause No. CR137834


                                    ORDER
      Prior to trial, Ammie Lucille Smith filed an affidavit regarding indigence
that indicated she had income of almost $2,000 per month.           The trial court
appointed an attorney to represent Smith at trial.      After trial, Smith’s court-
appointed counsel filed a timely notice of appeal and a motion to withdraw as
counsel. Counsel informed the trial court that Smith consented to the motion and
that Smith had requested that counsel withdraw. The trial court permitted Smith’s
counsel to withdraw. The trial court did not appoint counsel for appeal.
      When this court notified Smith that her brief was due, we received a pro se
response indicating that Smith had contacted the trial court regarding the
appointment of an attorney and that she needed time to find an attorney. On
March 21, 2013, we abated this appeal, notified Smith of the abatement, and
remanded the cause to the trial court so that it could conduct a hearing to determine
the following: whether Smith was indigent and, if so, desired to have counsel
appointed for appeal or represent herself; whether Smith had retained counsel; and
whether Smith wished to prosecute this appeal.
      Upon remand, the trial court set the cause for a hearing, and the county clerk
duly notified Smith of the hearing. Smith, however, failed to appear for the
hearing.    Consequently, the trial court was unable to make any of the
determinations that this court requested it make. Nothing in the record from the
trial court indicates that Smith is currently indigent or that she has requested that
counsel be appointed.      In her pro se correspondence filed in this court on
March 15, 2013, Smith indicated that she needed time to find an attorney. We
have not heard from Smith since that date.
      Per our March 21 order, Smith’s brief is due to be filed in this court within
thirty days after the date the appeal was reinstated, which was May 31, 2013,
making Smith’s brief due in this court on or before July 1, 2013. If an appellant’s
brief is not filed at that time, this court may consider the appeal without briefs. See
TEX. R. APP. P. 38.8(b).


                                                     PER CURIAM
June 6, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2